Citation Nr: 1819045	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  07-03 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date earlier than August 14, 2006, for the grant of service connection for low back disorder, diagnosed as complex regional pain syndrome with degenerative joint disease associated with caval varus, left with mild circulatory impairment (hereinafter "low back disorder"). 

2.  Entitlement to an effective date earlier than August 14, 2006, for the grant of service connection for a left leg disorder, diagnosed as complex regional pain syndrome, associated with caval varus, left with mild circulatory impairment (hereinafter "left leg disorder"). 

3.  Entitlement to an initial rating in excess of 10 percent prior to March 9, 2012, and in excess of 20 percent therefrom for service-connected low back disorder. 

4.  Entitlement to an initial rating in excess of 10 percent prior to December 3, 2015, and in excess of 20 percent therefrom for service-connected left leg disorder. 
5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to December 3, 2015.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and the Appellant (Substitute)


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to November 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

Prior to his death, the Veteran perfected an appeal for all the issues indicated on the cover page.  The Veteran died in November 2016.  As a matter of law, claims do not survive the death of an appellant.  The Veteran's widow, however, subsequently and timely requested to be substituted as the appellant for purposes of processing the claim to completion.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010 (b) (2017).  In September 2017, the RO found the Appellant in this case to be a properly substituted claimant.  See January 2017 Supplemental Statement of the Case (SSOC). Therefore, the Veteran's surviving spouse has been substituted for the Veteran.  The Appellant retains the Veteran's docket number before the Board.

In June 2009, the Veteran testified at a hearing before the Board.  A transcript of the hearing is of record.  In January 2018, the Board notified the Appellant that the Veterans Law Judge (VLJ) who conducted the June 2009 hearing was no longer employed at the Board and offered the Appellant the opportunity to have a hearing with a different VLJ.  In February 2018, the Appellant declined to have another hearing. 

By way of background, the Board notes that, in the September 2011 decision, the issue of entitlement to a TDIU was initially raised by the Board pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) and remanded for additional development.   Thereafter, in the July 2014 decision, the Board denied entitlement to a TDIU. The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  In November 2014, the Court granted a Joint Motion for Remand (JMR) filed by the parties vacating and remanding the July 2014 Board decision that denied entitlement to a TDIU. 

In April 2015, the Board found that additional development was required prior to adjudication of the issues and remanded the issue of entitlement to a TDIU as inextricably intertwined.   While on appeal, in a September 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted a higher 20 percent rating for service-connected left leg disorder effective December 3, 2015 and entitlement to a TDIU effective December 3, 2015.  Despite the increased rating for service-connected left leg disorder and the grant of a TDIU, the decision did not grant the full benefit sought on appeal with respect to these issues.  Therefore, these issues remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  The Board notes, however, that as the claim for a TDIU was partially granted, the Board's consideration of that issue is limited to the period prior to December 3, 2015. 

In addition, in the same September 2017 rating decision, the AOJ granted service connection for sciatic radiculopathy, associated with the Veteran's service-connected low back disorder.  The RO assigned separate 20 percent ratings for moderate right lower extremity incomplete paralysis.  However, a review of the record shows that the Appellant has not yet submitted a Notice of Disagreement (NOD) or Substantive Appeal (e.g., VA Form 9 or equivalent statement) for either issue.  See 38 U.S.C. § 7105 (a) (2012); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.300, 20.302 (2017).  That is, Appellant has not appealed either the initial rating or effective date assigned for the Veteran's service-connected radiculopathy of the right lower extremity.  See Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1997) (the veteran must separately appeal these downstream issues).  Thus, the issue of an increased rating above 20 percent for the service-connected sciatic radiculopathy of the right lower extremity is not on appeal before the Board.

The issue of entitlement to a TDIU prior to December 3, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 


FINDINGS OF FACT

1.  The first communication from the Veteran to VA evidencing intent to reopen his claim for service connection for a low back disorder was received on August 14, 2006.  

2.  The first communication from the Veteran to VA evidencing intent to file a claim of service connection for a left leg disorder was received on August 14, 2006.  

3.  Prior to March 9, 2012, the Veteran's service-connected low back disorder was manifested by pain, but did not exhibit or more nearly approximately forward flexion to 60 degrees or less, or combined range of motion of the thoracolumbar spine greater than 120 degrees, or muscle spasms or guarding severe enough to result in abnormal gait, or abnormal spinal contour.

4.  From March 9, 2012, the Veteran's service-connected low back disorder was manifested by pain and tenderness, but did not resulted in forward flexion of the thoracolumbar spine 30 degrees or less, or favorable/unfavorable ankylosis of the entire thoracolumbar spine. 

5.  Prior to December 3, 2015, the preponderance of the evidence is against a finding that the Veteran's service-connected left leg disorder resulted in moderate incomplete paralysis.  

6.  From December 3, 2015, the preponderance of the evidence is against a finding that the Veteran's service-connected left leg disorder resulted in severe incomplete paralysis.  

.
CONCLUSIONS OF LAW

1.  An effective date earlier than August 14, 2006, is not warranted for the award of service connection for a low back disorder.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. § 3.400 (2017).

2.  An effective date earlier than August 14, 2006, is not warranted for the award of service connection for a left leg disorder.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. § 3.400 (2017).

3.  Prior to March 9, 2012, the criteria for an initial rating in excess of 10 percent for a low back disorder were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5299-5242 (2017).

4.  From March 9, 2012, the criteria for an initial rating in excess of 20 percent for a low back disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, DCs 5299-5242 (2017).

5.  Prior to December 3, 2015, the criteria for an initial rating in excess of 10 percent for service-connected left leg disorder were not met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5260-8521 (2017).

6.  From December 3, 2015, the criteria for an initial rating in excess of 20 percent for service-connected left leg disorder have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5260-8521 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act have been met in this case.  See 38 U.S.C. §§ 5103, 5103A.  The required notice was provided to the Veteran via letter in September 2006.  The Appellant has not identified any defect in this notice or claimed any prejudice as a result.

VA has also fulfilled its duty to assist the Appellant in developing the Veteran's claims.  The Veteran's service treatment records (STRs) and post-service VA and private medical records have been obtained and associated with the claims file.  The Appellant has not identified any other outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  
VA also assisted the Appellant by providing the Veteran with VA examinations conducted in August 2010, March 2012, and December 2015.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  While the VA examinations did not identify specifically the recorded motions as active, passive, and in weight bearing, the Veteran is deceased and, thus, unavailable for additional examination.  But see Correia v. McDonald, 28 Vet. App. 158 (2016).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

Therefore, the Board finds that VA has satisfied its duties to notify and assist the Appellant in apprising her as to the evidence needed, and in obtaining evidence pertinent to the Veteran's claims.

Earlier Effective Date Claims

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after a final disallowance, or a claim for increase, will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).  

Historically, in a December 2012 rating decision, the AOJ granted service connection for low back and left leg disorders effective August 14, 2006, the date the Veteran communicated his intent to reopen his claim for a low back disorder and apply for benefits for a left leg disorder.  See August 2006 Correspondence.  Thereafter, in a January 2015 notice of disagreement, the Veteran contended that an earlier effective date for the grant of service connection was warranted for low back and left leg disorders.  See January 2015 Notice of Disagreement (NOD).  

In spite of the Veteran's contention above, the Board finds that an effective date earlier than August 14, 2006, is not warranted.  In pertinent part, the Board has carefully reviewed the evidence of record and has found no formal or informal communication prior to August 14, 2006, expressing an intent to reopen the previous claim for a low back disorder or to apply for service connection for a left leg disorder.  Moreover, the Veteran and Appellant have not identified any records which they believe to have been an informal claim.  Instead, the record clearly reflects that, following the August 1989 final denial of service connection for a low back disorder, the Veteran's most recent request to reopen his claim for a low back disorder was received August 14, 2006.  See August 1989 BVA Decision.  The record also reflects that the Veteran first communicated his intent to file a claim for service connection for a left leg disorder in correspondence received on August 14, 2006.  

Although the record may indicate that the Veteran suffered from symptoms associated with his left leg and/or low back disorder prior to August 14, 2006, he did not assert a link between these disorders and his active duty service or any service-connected disability, nor did he express an intent to file a claim for service connection for that disability.  As explained above, the Veteran must express an intent to apply for VA benefits.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  The mere existence of medical records cannot be construed as an informal claim and some intent to apply for the benefit sought has to be shown.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).

In summary, the relevant regulations require that the effective date of the award be the date of receipt of the claim (in this case, August 14, 2006), or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  Here, the Board finds that the effective date has been appropriately assigned as August 14, 2006, the date of claim to reopen service connection for a low back disorder and the claim for service connection for a left leg disorder.  Accordingly, the Veteran's claims for earlier effective dates are denied.  

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2017).  It is important that when evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration must also be given to weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45.

It is the intent of the schedule to recognize painful motion with joint or periarticular pathology as productive of disability.  It is also the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit-of-the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

I.  Increased Rating for Low Back Disorder.

In a December 2013 rating decision, the AOJ awarded service-connection for a low back disorder and assigned a 10 percent rating for the period prior to March 9, 2012 and a 20 percent rating, therefrom, pursuant to DCs 5299-5242.  

The use of DC 5299-5242 reflects that there is no diagnostic code specifically applicable to the disability and it is rated by analogy to degenerative arthritis of the spine.  See 38 C.F.R. § 4.20 (allowing for rating of unlisted condition by analogy to closely related disease or injury).  The criteria for rating degenerative arthritis of the spine are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a.

Under the General Rating Formula, a 10 percent rating is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for flexion of the thoracolumbar spine between 30 and 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 40 percent rating is warranted for flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Higher ratings of 50 and 100 percent require unfavorable ankylosis.

Following the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, Note (1) provides: evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  As previously noted by the Board, in a September 2017 rating decision the AOJ assigned a separate rating for sciatic radiculopathy, which the Appellant has not appealed.  Accordingly, the Board will not address this issue. 

For the Period Prior to March 9, 2012.

For the period prior to March 9, 2012, the Appellant's attorney, by and on behalf of Appellant, asserted that an initial rating in excess of 10 percent was warranted for the Veteran's service-connected low back disorder.  After a thorough review of the record and the legal criteria above, the Board finds that a higher rating is not warranted for the period prior to March 9, 2012, as the evidence does not demonstrate symptomatology that would more closely approximate the criteria for the next higher 20 percent rating.  

In pertinent part, in an August 2010 VA examination, the documented ranges of motion of the Veteran's thoracolumbar spine were as follows: forward flexion to 83 degrees, extension to 19 degrees, left lateral flexion to 17 degrees, left lateral rotation to 16 degrees, right lateral flexion to 19 degrees, and right lateral rotation to 14 degrees. The Veteran reported a history of low back weakness, spasm, and pain, with no history of flare-ups.  The examiner found that the Veteran had an abnormal gait due to poor balance and stooping forward.  However, further evaluation showed no objective evidence of spasms, atrophy, guarding, tenderness, weakness, or pain on active range of motion or following repetitive motion.  The examiner also indicated that muscle spasm, localized tenderness, and guarding were not severe enough to be responsible for an abnormal gait or spine contour.  

The Board also notes that while VAMC records dated prior to March 9, 2012 showed complaints of back pain and an abnormal gait, VAMC records and the Veteran's lay statements indicate that his gait abnormality was, in large part, due to his left leg disorder and right leg fracture, status post fall from syncope related to orthostatic hypotension.  In pertinent part, the Veteran demonstrated give-way strength in his left lower extremity and had an unsteady gait and was non-weight bearing due to right leg fracture.  See July and December 2009 VAMC records.   The Veteran also testified that he was unable to walk due to his left leg disorder and had to utilize a scooter.  See June 2009 Hearing Testimony.  

Based on the foregoing, the Board finds that, prior to March 9, 2012, the Veteran did not otherwise demonstrate flexion of the thoracolumbar spine between 30 and 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Therefore, the preponderance of the evidence reflects that the Veteran's service-connected low back disorder was not more than 10 percent disabling.  Accordingly, the benefit-of-the-doubt rule does not apply, and the claim for an initial rating in excess of 10 percent, prior to March 9, 2012, must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

For the Period from March 9, 2012.

For the period from March 9, 2012, the Appellant asserts that an initial rating in excess of 20 percent is warranted for the Veteran's service-connected low back disorder.  Nonetheless, after a thorough review of the record and the legal criteria above, the Board finds that a higher rating is not warranted for the period from March 9, 2012. 

In relevant part, in March 2012, the Veteran underwent a VA examination to assess the severity of his low back disorder.  The Veteran was diagnosed with degenerative joint disease of the lumbar spine.  He reported that he had constant moderate to severe low back pain throughout the day.  He did not, however, report flare-ups. Documented range of motion testing was as follows: forward flexion at 55 degrees, extension at 15 degrees, right lateral flexion at 15 degrees, left lateral flexion at 15 degrees, right lateral rotation at 20 degrees, and left lateral rotation at 15 degrees.  The examiner indicated that there was no objective evidence of painful motion and there was no additional limitation of range of motion following repetitive-use testing.  

In December 2015, the Veteran underwent another VA examination to assess the severity of his low back disorder.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine and chronic right L4 radiculopathy.  He reported that he had flare-ups 1 to 2 times per week and that his weakness of right and left legs caused difficulty maintaining balance.  He also reported that there was no functional loss or functional impairment due to flare-ups.  The examiner conducted range of motion testing; however, the examiner indicated that the Veteran's forward flexion, extension, and repetitive use testing could not be performed because the Veteran had difficulty standing due to pain and balance issues, and he did not have his walker to support himself.  The examiner, nevertheless, found the ranges of right lateral flexion at 10 degrees, left lateral flexion at 10 degrees, right lateral rotation at 15 degrees, and left lateral rotation at 15 degrees.  Pain was noted on examination but did not result in/cause functional loss.  The examiner indicated that she could not estimate the loss of range of motion in degrees due to functional loss during flare-ups or when the joint was used repeatedly over a period of time.  The examiner also found no evidence of ankylosis.  Significantly, though, the examiner found that the Veteran was home bound and that his condition prevented employment at both sedentary and physically active occupations.  

The Board has considered the Veteran's complaints of low back pain and potential additional limitation of functioning resulting therefrom, under the provisions of 38 C.F.R. §§ 4.40, 4.45, for all rating codes potentially applicable to his disability.  However, there is insufficient evidence to conclude that his low back pain and associated symptoms caused such additional functional limitation as to warrant increased compensation pursuant to provisions of 38 C.F.R. § 4.40 or § 4.45 or the holding in DeLuca.  There was no indication that pain, due to disability of the lumbar spine, caused functional loss greater than that contemplated by the 20 percent rating assigned.  

In light of the foregoing, the Board concludes that, for the period from March 9, 2012, a rating in excess of 20 percent is not warranted for the Veteran's service-connected low back disorder.  Chiefly, the competent evidence does not demonstrate forward flexion of the thoracolumbar spine of 30 degrees or less or favorable/unfavorable ankylosis of the entire thoracolumbar spine.  Thus, the Board finds that the Veteran's low back disorder was not manifested by complaints or objective findings or functional impairment that would warrant a rating in excess of 20 percent.  Accordingly, the benefit-of-the-doubt rule does not apply, and the claim for an initial rating in excess of 20 percent, from March 9, 2012, must be denied.  38 U.S.C. § 5107 (b); Gilbert, 1 Vet. App. at 49.

The Board has also considered whether a higher rating may be assigned alternatively by rating the disability by analogy under DC 5243 for intervertebral disc syndrome (IVDS).  The Board acknowledges that, throughout the entirety of the appeal period, the record shows evidence that the Veteran was home bound due to back pain.  Nevertheless, the evidence does not otherwise show that he had incapacitating episodes that required prescribed bedrest from a physician.  See August 2010, March 2012, and December 2015 VA Examinations reports.  Accordingly, a rating under DC 5243 is not warranted. 

II.  Increased Rating for Left Leg Disorder.  

As indicated, the Veteran's service-connected left leg disorder is rated at 10 percent prior to December 3, 2015 (for mild incomplete paralysis of foot movements) and at 20 percent, therefrom, (for moderate paralysis of foot movements) rated under DC 5260-8521.  See December 2013 Rating Decision.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).  

Under Diagnostic Code 8521, which applies to the external popliteal nerve (common peroneal), mild incomplete paralysis warrants a 10 percent rating, moderate incomplete paralysis warrants a 20 percent rating, and severe incomplete paralysis warrants a 30 percent rating.  Complete paralysis; foot drop and slight drop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost; adduction weakened; anesthesia covers entire dorsum of foot and toes, warrants a 40 percent rating.
Under 38 C.F.R. § 4.124a, disability from neurological disorders are rated in proportion to the impairment of motor, sensory, or mental function.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, and sensory disturbances.  38 C.F.R. § 4.120.  The schedule of ratings does not define the terms "moderate" and "severe;" rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just."  38 C.F.R. § 4.6.

The Appellant's attorney, by and on behalf of the Appellant, generally contends that a higher rating is warranted for the Veteran's left leg disorder.  However, after a thorough review of the record and the legal criteria above, the Board finds that an initial rating in excess of 10 percent prior to December 3, 2015, and an initial rating in excess of 20 percent therefrom is not warranted. 

Prior to December 3, 2015.

In July 2009, VAMC records indicated that the Veteran had no muscle atrophy, mild 1+ edema in the bilateral lower extremities, normal range of motion in all joints, give-way strength in the left lower extremity, palpable pedal pulses bilaterally, and decreased sensation in the left lower extremity.  However, as of March 2010, the Veteran denied any numbness/weakness and had good range of motion.  

On VA examination in August 2010, the Veteran reported that he had pain, numbness, and weakness in his left leg and foot.  However, the examiner found that despite some stiffness, there was no instability, give-way, pain, locking episodes, effusion, or flare-ups.   Sensory testing showed that the Veteran had absent vibration sense of both lower extremities below the ankles, with normal sensation to sharp-dull touch of the lower extremities.  Range of motion testing showed left knee flexion at 104 and normal left knee extension.   The examiner diagnosed the Veteran with complex regional pain syndrome (CRPS) associated with the low back pain with pain, numbness, and weakness of the left leg and foot.  

In the March 2012 VA examination, the examiner also documented CRPS (Reflex Sympathetic Dystrophy) of the left foot and leg with weakness of the left leg (strength 4/5) and reduced size of the left calf.  The Veteran reportedly utilized a walker to aid in normal locomotion.  The examiner characterized such diagnosis as severe.  However, the examiner noted no instability of the knee and lower leg and no decreased sensation.   Range of motion testing also showed left knee flexion at 115 and normal left knee extension, with no additional range of motion loss after repetitive use testing.  The examiner also found that the Veteran utilized a walker for normal locomotion due to his cerebrovascular disease, CRPS, and low back disorder. 

In light of the foregoing evidence, the Board finds that the preponderance of the evidence is against awarding an initial rating in excess of 10 percent for service-connected left leg disorder, prior to December 12, 2015.  In that regard, although the March 2012 VA examiner characterized the Veteran's left leg CRPS as severe, the schedule of ratings does not define the term "severe;" instead, the Board is required to consider all of the evidence to adequately assess the Veteran's disability picture.   Thus, based on the VA medical evidence showing no instability, slight weakness/decreased strength, and decreased sensation to vibration only, the Board finds that the symptomatology does demonstrate moderate incomplete paralysis.  The Board notes that, while the Veteran utilized a walker for normal locomotion, the examiner indicated that additional disabilities such as cerebrovascular disease and the low back disorder contributed to his need for a walker.  As such, the benefit-of-the-doubt rule does not apply, and the claim for an initial rating in excess of 10 percent must be denied.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 49.



From December 3, 2015. 

On VA examination in December 2015, the Veteran reported weakness of the bilateral legs and inability to balance.  The examiner found no joint instability; however, she documented decreased sensation, weakness, and pain with range of motion of bilateral knees/legs.  The examiner indicated further that the Veteran required the use of an assistive devices (i.e., walker/wheelchair) to maintain balance and gait.  

VAMC records for this period of the appeal indicate that the Veteran had normal strength of the lower extremities, sensation intact to light touch, and fair standing/dynamic balance.  In November 2016, the Veteran underwent vascular surgery to increase circulation in his left leg.  However, he was released to normal activity immediately following the surgery. 

In sum, the Board finds that the weight of the evidence is against a finding that from December 3, 2015, the Veteran had more than moderate incomplete paralysis due to his left leg disorder.  Although the Veteran ambulated with the assistance of a walker and wheelchair, the Board notes that various other disorders including the Veteran's cerebral vascular accident, low back disorder, and right leg injury contributed to the need for such assistance.  Significantly, VA medical evidence indicated that the Veteran retained sensation and muscle strength of his left lower extremity.  Therefore, from December 3, 2015, the Veteran's service-connected left leg disorder did not more nearly approximate severe incomplete paralysis.  See 38 C.F.R. § 4.124a.  As such, the benefit-of-the-doubt rule does not apply, and the claim for an initial rating in excess of 20 percent must be denied.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 49.

The Board has also considered whether a higher/separate rating is warranted on the basis of limitation of flexion (DC 5260) and/or extension (DC 5261) for the Veteran's left leg disorder.  Nonetheless, the record does not show flexion limited to 45 degrees or extension limited to 10 degrees in order to warrant an additional compensable rating for limitation of motion.  See August 2010, March 2012, and December 2015 VA Examinations.  


ORDER

An effective date earlier than August 14, 2006, for the grant of service connection for a low back disorder is denied.  

An effective date earlier than August 14, 2006, for the grant of service connection for a left leg disorder is denied.  

An initial rating in excess of 10 percent, prior to March 9, 2012 and in excess of 20 percent, from March 9, 2012, for service connected low back disorder is denied.

An initial rating in excess of 10 percent, prior to December 3, 2015, and in excess of 20 percent, from December 3, 2015, for service-connected left leg disorder is denied. 


REMAND

As noted in the introduction above, the Veteran was granted a TDIU from December 3, 2015.  Therefore, the Board will only address entitlement to TDIU prior to December 3, 2015.

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  

For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from the common etiology or a single accident; (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or, (5) multiple disabilities incurred as a prisoner of war.

For the period prior to December 3, 2015, the Veteran was service connected for caval varus, left mild circulatory impairment (20 percent); low back disorder (20 percent); and left leg disorder (10 percent).  The combined overall disability rating was 40 percent.  38 C.F.R. § 4.25.  Thus, prior to December 3, 2012, the Veteran did not meet the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  

However, the Board recognizes that it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the veteran is unemployable by reason of service-connected disabilities but has failed to meet the TDIU schedular requirements, rating boards will submit the case to the Director, Compensation Service, for extraschedular consideration under 38 C.F.R. § 4.16(b).  

After a thorough review of the evidence of record, the Board finds that remand is warranted for referral to the Director, Compensation Service.  In relevant part, the record suggests that, prior to December 3, 2015, the Veteran had difficulty sitting, standing, and walking due to his service-connected disabilities and was unable to leave his home.  Accordingly, in light of these limitations, the AOJ is instructed to refer the TDIU claim to the Director, Compensation Service for extraschedular consideration.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should submit the claim for a TDIU prior to December 3, 2015 to the Director, Compensation Service, for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  

2.  Thereafter, this claim should be readjudicated.  If the claim remains denied, the Appellant and her attorney should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


